LEIBSON, Justice,
dissenting.
Respectfully, I dissent.
This is a very unusual case. On August 24, 1982, three days after the birth of his child, young Whittington filed a “Petition Claiming Parental Rights” in Jefferson Circuit Court, stating “that his parental rights are endangered by a party or parties unknown who may attempt a placement and adoption of the said infant female in violation of petitioner’s parental rights.”
*679An immediate hearing was held on this Petition. The same counsel who have represented the adopting parents before our Court, and who have been in control of this litigation throughout, appeared and successfully resisted Whittington’s initial Petition. The Temporary Order then sought was refused with assurances to Whitting-ton that he would later be notified of any legal action to terminate his parental rights or to adopt the child.1 Later, when these steps were taken, Whittington was not notified, and no effort was made to contact his attorneys in the Jefferson Circuit Court action to find out his whereabouts, although that action was still pending.
Turning to the various telephone conversations between Whittington and the attorney representing the adopting parents, admittedly Whittington called on two or more occasions, and unquestionably the purpose of his telephone calls was to make sure that he would be advised of further action to terminate his parental rights or to proceed with adoption.
Whittington has testified that he gave his Texas address, and that he was assured that nothing was being done. The testimony to the contrary is vague and unsatisfactory. The attorney for the adopting parents claims that he was neither advised nor inquired about Whittington’s location. Further, he denies that he told Whittington nothing was being done. If neither Whit-tington’s whereabouts nor the status of the case was discussed, the reasons for and the contents of these conversations becomes an incredible mystery.
If one reads the complete record in this case, as I have, one can only conclude that the effort made to serve Whittington by mail and through Warning Order Attorney was totally inadequate and inconsistent with good faith compliance with KRS 199.-607(2) and with CR 3 and 4. Appellee’s counsel never made a bona fide effort to obtain service on Whittington. The Court of Appeals’ Opinion states that “a plaintiff must in good faith make a reasonable, honest and diligent effort to ascertain the whereabouts of a defendant so that he may receive notice of the pendency of the suit against him. Such a reasonable effort would include contacting those persons who know the plaintiff, or his attorney who would be likely to know the defendant’s whereabouts.” The Court of Appeals concluded that the trial court’s finding that the effort to serve Whittington was adequate and in good faith was clearly erroneous. I agree.
I would affirm that portion of the Court of Appeals’ decision holding that the final judgment should be set aside under CR 60.02. Whittington is entitled to his day in court on the issue of whether his parental rights should be terminated. We should not tolerate the manner in which the law has been manipulated to deny him his day in court on this issue.
Nothing in this dissent is intended to express any opinion on other portions of the case pertaining to: (1) the termination of the parental rights of the child’s mother, which was voluntary; or (2) on the status of the judgment of adoption, which is not before us; or (3) on the question of child custody, which is a different issue from termination of parental rights.

. A certified copy of the record from Jefferson Circuit Court was filed as an Exhibit in this case. It includes the following statement in a letter written April 18, 1984 from the Judge of Jefferson Circuit Court to the Judge of Laurel Circuit Court:
"Apparently what Mr. Whittington feared would happen did happen. The child was apparently placed with prospective adoptive parents and an adoption proceeding was undertaken. I am not aware of the status of such adoption proceeding. I recall that Mr. Robert Milby appeared in my Court with reference to this matter, but cannot recall full details of what was discussed on that occasion. It may, and most probably was pointed out that any adoption proceeding would of necessity require the termination of parental rights of the father and that Mr. Whittington would have an opportunity to oppose the termination of his parental rights and thereby forestall or defeat any adoption sought by others."